 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-11-00150-004-TUC-DCB (BPV)
10                  Plaintiff,                          ORDER
11   v.
12   Heraclio Osorio-Arellanes,
13                  Defendant.
14
15          The Government asks the Court to reconsider its ruling granting Defendant’s
16   Motion to Suppress Evidence for violation of the Sixth Amendment to the United States
17   Constitution. The Defendant has filed a Response, and the Government seeks leave to file
18   a Reply. The Court has reviewed the transcript of record for the interrogation and from the
19   evidentiary hearing on the Defendant’s pretrial motions to suppress for violations of both
20   the Fifth and Sixth Amendments.        The Court grants the Government’s Motion for
21   Reconsideration and denies the Defendant’s Motion for Suppression for Sixth Amendment
22   violations.
23          At the outset, the Court notes that motions to reconsider are appropriate only in rare
24   circumstances: if the Court “(1) is presented with newly discovered evidence, (2)
25   committed clear error or the initial decision was manifestly unjust, or (3) if there is an
26   intervening change in controlling law.” School Dist. No. 1J, Multnomah County, Or. v.
27   ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993). A motion for reconsideration should not
28   be used to ask a court “to rethink what the court had already thought through, rightly or
 1   wrongly.” Above the Belt, Inc. v. Mel Bohannon Roofing, Inc., 99 F.R.D. 99, 101
 2   (E.D.Va.1983). The Court grants the Government’s Motion for Reconsideration to avoid
 3   a manifest injustice.1 The Court has reviewed the transcript from the interrogation
 4   carefully and believes that its interpretation of its tenor was accurate, but what was actually
 5   said and what actually happened was that Heraclio asked to have “my attorney” present
 6   and when Pimentel arrived, Heraclio did in fact speak with him privately and did in fact
 7   answer questions upon the advice and with the assistance of Pimentel. This was enough
 8   for the Court to find that there was no violation of the Fifth Amendment. The Court finds
 9   the Government’s argument persuasive that this must also be enough to satisfy the Sixth
10   Amendment.
11          The Defendant replies: no, as this Court said the two interests differ and it cannot
12   be true as the Government asserts “that any ‘lawyer’ such as Pimentel Ramirez, who the
13   government must concede is not admitted to practice in any jurisdiction in the United
14   States, regardless of qualifications, education or experience, can serve the important Sixth
15   Amendment protection of the United States Constitution.” (Response (Doc. 788) at 2.)
16   But this is not the Government’s argument. On reconsideration, the Government argues
17   that Heraclio chose Pimentel to assist him in his defense. This is consistent with this
18   Court’s finding regarding the Fifth Amendment claim. The Court found that the record
19   reflected Heraclio asked for “my attorney” and by his words and actions of proceeding with
20   the assistance of Pimentel, and more so by his lack of any objection or any evidentiary
21   showing that Pimentel was not who he was referring to when he said “my attorney,” the
22   Court found the Fifth Amendment satisfied. This same finding must apply to the Sixth
23   Amendment. It was not just any attorney: Heraclio asked for “my attorney” who this Court
24   found was Pimentel. In other words, Heraclio chose Pimentel to be his attorney. This
25   finding of fact must apply equally to both the Fifth and Sixth Amendment analysis.
26          When Heraclio invoked his right to counsel for his defense, he chose an attorney,
27   1
       The Government is correct that the Court considered issues not urged by the Defendant
     in his suppression motion, (Motion for Reconsideration (Doc. 787) at 4, 8-10), without
28   affording the Government an opportunity to address these issues except upon
     reconsideration—which it did by raising the Sixth Amendment right of choice of counsel.

                                                  -2-
 1   Pimentel. The Supreme Court has held that an erroneous deprivation of a criminal
 2   defendant’s choice of counsel is a violation of the 6th Amendment right to counsel. United
 3   States v. Gonzalez-Lopez, 548 U.S. 140 (2006). The Supreme Court in Gonzales-Lopez
 4   reversed a criminal conviction where the trial court erred in denying a defendant his choice
 5   of counsel. The Court explained that the right to select counsel of one’s choice is not
 6   derived from the Sixth Amendment’s purpose of ensuring a fair trial; [i]t has been regarded
 7   as the root of the meaning of the constitutional guarantee.” Id. at 147-148 (citing see Wheat
 8   v. United States, 486 U.S. 153, 159 (1988)),2 cf. Powell v. Alabama, 287 U.S. 45, 53
 9   (1932),3 (further citations omitted). “Where the right to be assisted by counsel of one's
10   choice is wrongly denied, [], it is unnecessary to conduct an ineffectiveness or prejudice
11   inquiry to establish a Sixth Amendment violation. Deprivation of the right is ‘complete’
12   when the defendant is erroneously prevented from being represented by the lawyer he
13   wants, regardless of the quality of the representation he received.” Id. at 148. “To argue
14   otherwise is to confuse the right to counsel of choice—which is the right to a particular
15   lawyer regardless of comparative effectiveness—with the right to effective counsel—
16   which imposes a baseline requirement of competence on whatever lawyer is chosen or
17   appointed.” Id. at 148. In Gonzales-Lopez, “the Government conceded that the District
18   Court erred [] when it denied respondent his choice of counsel,” and this fact alone
19   established the violation of the 6th Amendment right to counsel of choice. Id. at 152.4
20          Here, the Defendant expressly invoked his right to choice of counsel under the 6th
21   Amendment by asking for “my attorney.”
22          Accordingly,
23          IT IS ORDERED that the Motion for Reconsideration (Doc. 787) is GRANTED.
24   2
       An element of the 6th Amendment right to counsel is the right of a defendant who does
     not require appointed counsel to choose who will represent him. Gonzalez-Lopez, 548 U.S.
25   at 159.
26   3
      “It is hardly necessary to say that, the right to counsel being conceded, a defendant should
     be afforded a fair opportunity to secure counsel of his own choice.”
27
     4
       Choice of counsel is not absolute and is circumscribed for several reasons, including the
28   ability to afford to hire counsel. Gonzales-Lopez, 548 U.S. at 144. None of these
     limitations are relevant here.

                                                 -3-
 1         IT IS FURTHER ORDERED RECONSIDERING Order (Doc. 786) as follows:
 2   the Motion to Suppress for Sixth Amendment Violation (Doc. 763) is DENIED.
 3         IT IS FURTHER ORDERED that the Motion for Leave to File Reply (Doc. 789)
 4   is DENIED.
 5         IT IS FURTHER ORDERED that as soon as possible the Defendant shall file any
 6   Response to the Government’s Motions In Limine which were not previously responded
 7   to because of this Court’s now reconsidered decision to suppress the interrogation,
 8   especially the Government’s intention to introduce prior bad acts admitted by the
 9   Defendant during the interrogation.
10         Dated this 31st day of January, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
